Citation Nr: 0424798	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss disability, and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  

In June 2004, a hearing before the undersigned Veterans Law 
Judge was held at the St. Petersburg RO.  A transcript of 
this hearing is of record.

The Board notes that during the June 2004 Board hearing, the 
veteran raised the issue of entitlement to service connection 
for tinnitus.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Reopening of a claim for service connection for bilateral 
hearing loss disability was denied in an unappealed rating 
decision of February 1998.

3.  The evidence received since the February 1998 rating 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim. 




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and some of the provisions of the 
implementing regulations are applicable to the present 
appeal.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim to reopen.  Accordingly, 
no additional development with respect to this matter is 
required to comply with the VCAA or the implementing 
regulations.   

II.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104( b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West  , 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be granted for any 
disease initially diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

III.  Analysis

By an unappealed rating decision in July 1973, service 
connection for bilateral hearing loss disability was denied.  
The RO noted that examination at induction found scarring in 
the eardrums; however, there was no evidence during service 
or at separation of any hearing loss disability.  Moreover, 
there was no evidence that currently-diagnosed hearing loss 
disability was related to the veteran's military service.  
The veteran was notified of this rating decision and of his 
appellate rights in August 1973; however, he did not appeal.

In a February 1998 rating decision, the RO determined that 
new and material evidence had not been presented to reopen 
the veteran's claim for service connection for bilateral 
hearing loss disability.  The veteran was notified of this 
decision and of his appellate rights in March 1998; however, 
he did not appeal.

The current claim to reopen was received in June 1999.

The evidence received since the February 1998 rating decision 
includes: service personnel records that note that the 
veteran's primary duty during service was cannoneer; service 
personnel records that show that the veteran was TAD 
(temporary duty) to the dispensary from July 25, 1952 to 
August 5, 1952 and at a naval hospital from December 16, 1953 
to January 31, 1954 and from February 1, 1954 to February 4, 
1954; and a transcript of a June 2004 travel Board hearing 
wherein the veteran testified that he was exposed to acoustic 
trauma while serving in an artillery unit and that he was 
hospitalized at Camp Lejeune for a high fever and swelling of 
the ears.  In addition, VA outpatient records dated in 1999 
show that the veteran was found to have hearing loss 
consistent with his reported acoustic trauma in an artillery 
unit.  

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, because this 
evidence is competent evidence of inservice noise exposure 
and the current presence of hearing loss consistent with the 
reported inservice noise exposure, it is so significant that 
it must be considered to fairly consider the merits of the 
veteran's claim.  Accordingly, new and material evidence has 
been presented and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for bilateral hearing loss disability is 
granted.


REMAND

The VCAA and the regulations implementing it are applicable 
to the veteran's claim for service connection for bilateral 
hearing loss disability.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

The Board is of the opinion that further development of the 
record is required to comply with VA 's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The veteran essentially contends that he developed hearing 
loss disability from noise exposure coincident to his 
military service.  The Board notes that the veteran has not 
undergone a VA medical examination specifically for the 
purpose of determining if his hearing loss disability is 
etiologically related to his military service.  For this 
reason, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A (West 2002). 

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:  

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to either submit or 
provide the information and authorization 
necessary for the RO to obtain on his 
behalf any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation for 
bilateral hearing loss disability.

Thereafter, the RO should undertake all 
necessary development to obtain and 
associate with the record all outstanding 
pertinent medical records.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified

2.  The RO should then undertake any 
other indicated development, to include 
ordering the examination below.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any hearing 
loss disability.  The claims file must be 
made available to and reviewed by the 
examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following question: Is it as least as 
likely as not that any currently 
diagnosed hearing loss disability is 
related to the veteran's military 
service?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report. 

4.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on this 
claim.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



